DAVIS, District Judge.
On this 1st day of July, 1935, came on to be heard the motion of Porter Wiegand to set aside the order approving the plan of reorganization heretofore confirmed by this court and to dismiss the proceedings herein, and the court having examined said motion and having heard the arguments of counsel and being fully advised in the premises:
Does hereby order, adjudge, and decree that said motion to set aside the order approving the plan of reorganization and to dismiss the proceedings filed by Porter Wiegand be and the same is hereby overruled and that the relief prayed for by said Porter Wiegand in his motion aforesaid be and the same is hereby denied.
The court finds that section 77B of the Bankruptcy Act, as amended (11 USCA § 207), deals with the subject of bankruptcy, over which Congress is given legislative power by the Constitution of the United States (article 1, § 8, cl. 4) and that said section 77B does not deprive creditors of their property without due process of law, in violation of any of the provisions of the Constitution of the United States (Amend*132ment 5). This conclusion is reached by the court on the authority of Campbell v. Allegheny Corporation, decided by the United States Circuit Court of Appeals, Fourth Circuit, on March 4, 1935, and reported in 75 F. (2d) 947.